Case 8:18-cv-02838-SCB-JSS Document 191 Filed 08/25/20 Page 1 of 4 PageID 4910




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
 JERARD BROWN and
 ELIZABETH CARDONA,

        Plaintiffs,
 v.                                                           Case No. 8:18-cv-2838-T-24 JSS

 VIVINT SOLAR, INC., ET AL.,

       Defendants.
 ______________________________/

                                              ORDER
        This cause comes before the Court on Vivint’s Motion to Exclude Late Disclosed

 Documents (Doc. No. 186), which is joined by Mosaic (Doc. No. 188). Plaintiffs oppose the

 motion. (Doc. No. 189). As explained below, the motion is granted.

 I. Background

        Plaintiffs Jerard Brown and Elizabeth Cardona bring this lawsuit alleging violations of

 the Fair Credit Reporting Act by Defendants. Defendant Vivint Solar, Inc. is the parent company

 of Defendant Vivint Solar Developer, LLC (collectively referred to as “Vivint”), and they sell

 solar panels. Defendant Solar Mosaic, Inc. (“Mosaic”) is a financing company that finances

 solar energy systems.

        Vivint’s door-to-door salesmen go to potential customers’ houses to attempt to sell Vivint’s

 solar panels. These salesmen have iPads with them, on which a potential customer can access

 Mosaic’s online credit application to apply for financing for the purchase of Vivant’s solar panels.

 Plaintiffs contend that Vivint’s salesmen came to their houses and completed Mosaic’s online credit

 application in Plaintiffs’ names without Plaintiffs’ knowledge or consent. Thus, Plaintiffs contend

 that all three defendants acted together through Vivint’s door-to-door salesmen to obtain Plaintiffs’

 credit reports under false pretenses and without any permissible purpose or authorization.
Case 8:18-cv-02838-SCB-JSS Document 191 Filed 08/25/20 Page 2 of 4 PageID 4911




 II. Motion to Exclude Documents

        Vivint moves the Court to exclude certain late-disclosed documents that Plaintiffs intend

 to use at trial. The first document is an Assurance of Discontinuance, dated January 6, 2020,

 wherein Vivint entered into an agreement with the New York Attorney General to discontinue

 certain deceptive business practices. (Doc. No. 186-2). The Assurance of Discontinuance

 references a broad range of deceptive practices allegedly committed by Vivint in New York.

 The second document is a Consent Order entered into in August of 2019 between Vivint and the

 New Jersey Attorney General. (Doc. No. 186-3). The Consent Order addresses several deceptive

 practices allegedly committed by Vivint in New Jersey, including obtaining credit reports on

 potential customers without their knowledge. Both documents state that they are not admissions

 by Vivint. (Doc. No. 186-2, ¶ 58, 80; Doc. No. 186-3, § 8.9).

        Discovery in this case ended on January 31, 2020. (Doc. No. 97). On June 12, 2020—

 after dispositive motions were ruled on and motions in limine were briefed—Plaintiffs disclosed

 these two documents to Vivint. (Doc. No. 186). Vivint makes several arguments for exclusion

 of these documents, but the Court need only address the fact that these documents were not

 disclosed prior to the discovery deadline, and Plaintiffs offer no explanation for the late

 disclosure.

        Vivint argues that the two documents should be excluded pursuant to Federal Rule of Civil

 Procedure 37(c)(1), because they were not timely disclosed. Rule 37(c)(1) provides:

                If a party fails to provide information . . . as required by Rule 26(a)
                or (e), the party is not allowed to use that information . . . to supply
                evidence . . . at a trial, unless the failure was substantially justified
                or is harmless.

 Fed. R. Civ. P. 37(c)(1). Further, this Court is guided by the following considerations:




                                                   2
Case 8:18-cv-02838-SCB-JSS Document 191 Filed 08/25/20 Page 3 of 4 PageID 4912




                The discovery process is designed “to avoid surprise and
                minimize prejudice.” No party can use information after failing to
                provide it under Rule 26, “unless the failure was substantially
                justified or is harmless.” The non-disclosing party bears the burden
                of showing its failure to disclose was substantially justified or
                harmless. And the Court enjoys “broad discretion in determining
                whether a violation is justified or harmless.” To determine whether
                a violation was justified or harmless, courts have found the
                following factors helpful: “(1) the surprise to the party against
                whom the evidence would be offered; (2) the ability of that party
                to cure the surprise; (3) the extent to which allowing the evidence
                would disrupt the trial; (4) the importance of the evidence; and (5)
                the non-disclosing party’s explanation for its failure to disclose the
                evidence.”

 Knowles v. Inzi Controls Alabama, Inc., 2019 WL 4551609, at *3 (M.D. Ala. Sept. 19,

 2019)(internal citations omitted).

        It is undisputed that these documents were not disclosed prior to the discovery deadline, and

 Plaintiffs do not provide any reason for the untimely disclosure. Instead, Plaintiffs argue that Vivint

 is not prejudiced, because Vivint was able to file the instant motion to challenge the documents. The

 Court is not persuaded by Plaintiffs’ argument.

        Additionally, the Court notes that Vivint previously moved to prevent Plaintiffs from

 referencing other civil actions or proceedings against it. (Doc. No. 158). In response, Plaintiff led

 the Court to believe that the only evidence of other civil actions against Vivint would be the

 Littlejohn lawsuit. (Doc. No. 165, p. 12-13; Doc. No. 177, p. 3). As a result, the Court ruled that the

 only other civil action or proceeding that Plaintiffs could refer to at trial was the Littlejohn lawsuit.

 (Doc. No. 177, p. 3). Plaintiffs have given the Court no reason to disturb that ruling.

 III. Conclusion

        Accordingly, it is ORDERED AND ADJUDGED that Vivint’s Motion to Exclude Late

 Disclosed Documents (Doc. No. 186) is GRANTED. Plaintiffs may not use or refer to the 2020

 Assurance of Discontinuance or the 2019 Consent Order at trial.

                                                    3
Case 8:18-cv-02838-SCB-JSS Document 191 Filed 08/25/20 Page 4 of 4 PageID 4913




        DONE AND ORDERED at Tampa, Florida, this 25th day of August, 2020.




 Copies to: Counsel of Record




                                           4
